t c memo united_states tax_court commissioner of internal revenue respondent gilbert hay petitioner v docket no filed date terri a merriam jaret r coles and adam j blake for petitioner nhi t luu for respondent memorandum opinion kroupa judge this partner-level matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike partnership items and theft_loss claim from taxable_year it involves this court’s jurisdiction under the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 petitioner was a partner in various tefra partnerships during the years at issue respondent issued petitioner affected items deficiency notices deficiency notices for and after the related partnership-level proceedings had concluded the deficiencies are attributable to sec_6662 accuracy- related penalties based on petitioner’s underpayments of income_tax for and after concessions we are asked to decide whether we have jurisdiction to determine the mathematical accuracy of respondent’s computational adjustments and petitioner’s entitlement to a theft_loss offset we hold that this court lacks jurisdiction to redetermine respondent’s computational adjustments and the theft_loss offset because this is an affected items deficiency proceeding accordingly we will 1docket no and taxable years and docket no taxable_year are consolidated cases respondent’s motion to dismiss applies only to docket no because petitioner has not challenged respondent’s computational adjustments for 2all section references are to the internal_revenue_code in effect for the years at issue 3petitioner concedes that he is liable for the accuracy- related penalties for and but contests the computation of the amount of the underpayment upon which the penalties are based grant respondent’s motion to dismiss for lack of jurisdiction and to strike the partnership items and theft_loss claim background the following information is stated for purposes of resolving the pending motion petitioner resided in tennessee at the time he filed the petition computational adjustments for and petitioner was a partner in washoe ranches a cattle partnership organized and promoted by jay hoyt hoyt during the years at issue hoyt organized over investor partnerships like washoe for owning and breeding cattle the investor partnerships were partners in upper-tier hoyt-managed partnerships respondent issued notices of final_partnership_administrative_adjustment fpaas to washoe for and respondent determined that the washoe partnership lacked economic_substance and therefore disallowed all of washoe’s income and expense items for those years washoe’s tax_matters_partner filed petitions with this court seeking redetermination 4this court determined in that hoyt cattle operations constituted a tax_shelter durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir respondent subsequently removed all hoyt income and deductions from the investor partnership returns and then he made computational adjustments to the individual partners’ returns following the respective partnership proceedings of the adjustments in the and fpaas these washoe partnership proceedings for and settled in respondent made computational adjustments to petitioner’s tax_liabilities for and once the washoe partnership proceedings had concluded respondent disallowed portions of petitioner’s distributive shares of losses from washoe that resulted in underpayments of petitioner’s income taxes for those years respondent also determined petitioner was liable for sec_6662 accuracy-related_penalties of dollar_figure for and dollar_figure for respondent issued petitioner the affected items deficiency notices for and which are at issue in this proceeding petitioner timely filed a petition seeking a redetermination of the sec_6662 accuracy-related_penalties for and theft_loss carryback petitioner also filed amended returns for and before the washoe partnership proceedings had concluded petitioner claimed a dollar_figure personal theft_loss from the hoyt investment on the amended_return for petitioner sought to 5the partnership-level proceedings were washoe ranches no j v v commissioner docket no taxable_year and washoe ranches no j v v commissioner docket no taxable_year have the alleged overpayment of income_tax for applied to reduce the deficiency on the amended_return for respondent informed petitioner seven years ago that respondent would refrain from processing petitioner’s amended returns until the washoe partnership proceedings were completed as previously noted the washoe partnership proceedings concluded in despite the three year period since the partnership proceedings’ conclusion respondent has not processed the amended returns for and nor has respondent issued petitioner a deficiency_notice for petitioner filed a claim of erroneous computation with respondent to obtain a refund for and also raises the theft_loss issue in this proceeding to compel a response from respondent discussion we begin our analysis with a discussion of our jurisdiction over a tefra partner-level proceeding this court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent provided by statute sec_7442 114_tc_519 our jurisdiction to redetermine a deficiency in tax depends on a valid deficiency 6congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra to provide consistent treatment among partners in the same partnership and to ease the administrative burden that resulted from duplicative audits and litigation see petaluma fx partners llc v commissioner t c __ __ slip op pincite notice and a timely filed petition gaf corp subs v commissioner supra pincite a taxpayer may generally file a petition for redetermination of a deficiency with this court after receiving a deficiency_notice sec_6213 our jurisdiction to redetermine the deficiency for a given year is limited however by the deficiency_notice issued by the commissioner sec_6214 furthermore normal deficiency procedures apply only to affected items requiring partner-level factual determinations and do not apply to computational adjustments see sec a a we now address each of petitioner’s arguments i computational adjustments for and we must first decide whether we have jurisdiction to redetermine the mathematical accuracy of respondent’s computational adjustments following the hoyt and washoe partnership proceedings petitioner asks us to redetermine the computational adjustments for and by reconsidering partnership items that were finally determined in the related partnership-level proceedings specifically petitioner asks us to remove the hoyt-related income and corresponding self- employment_tax that flowed to petitioner from the washoe 7the taxpayer_relief_act_of_1997 amended sec a a to exclude additions to tax that relate to adjustments to partnership items from deficiency proceedings effective for partnership years ending after date taxpayer_relief_act_of_1997 sec_1238 publaw_105_34 111_stat_788 partnership proceeding petitioner also asks us to correct an overadjustment from an upper-tier hoyt partnership proceeding respondent contends that we lack jurisdiction to redetermine computational adjustments based on partnership items in an affected items proceeding we agree with respondent we have consistently held that we lack jurisdiction under the tefra rules to redetermine an underpayment attributable to partnership items in an affected items proceeding 102_tc_683 93_tc_730 87_tc_783 the items petitioner asks us to reconsider are all partnership items that should have been addressed in the hoyt and washoe partnership proceedings see sec_301_6231_a_3_-1 proced admin regs final decisions for and have already been entered at the hoyt and washoe partnership levels accordingly we lack jurisdiction to reconsider these items in the present partner-level proceeding petitioner also maintains that we have jurisdiction to redetermine the accuracy-related_penalties because they are affected items rather than partnership items and this is an affected items deficiency proceeding we agree with petitioner that the accuracy-related_penalties are affected items because they are based on tax petitioner owes as a result of adjustments to partnership items on washoe’s partnership returns see olson v commissioner tcmemo_1996_384 sec_301_6231_a_5_-1t d temporary proced admin regs fed reg date we lack jurisdiction however in an affected items deficiency proceeding as here to redetermine petitioner’s liability for affected items that do not require partner-level factual determinations see sec a 108_tc_1 crowell v commissioner supra n c f energy partners v commissio89_tc_741 we have repeatedly held that we lack jurisdiction in an affected items deficiency proceeding to redetermine computational adjustments brookes v commissioner supra pincite 100_tc_367 saso v commissioner supra pincite kohn v commissioner tcmemo_1999_150 olson v commissioner supra moreover petitioner concedes that he is liable for the penalties and has put only the amounts of the computational adjustments at issue accordingly we find that we lack jurisdiction to redetermine respondent’s computational adjustments for and in this partner-level proceeding ii theft_loss carryback to the next issue we must decide is whether we have jurisdiction to offset petitioner’s deficiency with the theft_loss petitioner claimed on the amended_return for respondent argues that this court lacks jurisdiction to determine the theft_loss carryback to because we lack jurisdiction to redetermine the deficiency for we agree generally this court has jurisdiction to consider the later years not before the court that may be necessary to correctly redetermine the deficiency for the years currently before the court sec_6214 vincentini v commissioner tcmemo_2008_271 we have already decided however that we lack jurisdiction to redetermine the deficiency for because this is an affected items proceeding and petitioner has placed only respondent’s computational adjustments at issue moreover petitioner cannot confer jurisdiction where none exists see 119_tc_242 accordingly we conclude that we lack jurisdiction to determine whether petitioner is entitled to a theft_loss carryback to tax_year to reflect the foregoing and the concessions of the parties an appropriate order will be issued 8we note that our holding does not bar petitioner from obtaining future relief on these issues petitioner may challenge respondent’s computational adjustments for and by paying the penalty and filing a claim for a refund see sec c furthermore petitioner’s claim to the theft_loss is not barred by sec_6512 because the year is not before this court
